Title: Gallatin’s Notes on Appointments, with Jefferson’s Orders
From: Gallatin, Albert
To: 


            The enclosed list contains all the alterations which seem necessary in the President’s list, so far as relates to this department. 
             The errors in that list were 
            
              
                1st.
                That in every case where an officer is at once, either collector & surveyor of a port, and inspector of the revenue for the same port; he receives two distinct commissions, one as collector or surveyor, as the case may be, and the other as inspector— 
              
              
                2d.
                Silas Crane is inspector as well as collector of Little Egg harbour. he was not nominated as such to the Senate, & therefore is now to be nominated. 
              
              
                
                Alexr. Scott is collector as well as inspector for Nanjemoy 
              
              
                
                John Rowan is surveyor as well as inspector for Windsor 
              
              
                
                All three have received both commissions; only one was inserted in each case in the President’s list 
              
              
                3d.
                John Heard collector Perth Amboy 
              
              
                
                Benjamin Cheney surveyor Beaufort. he was approved by Senate as Surveyor & Inspector therefore the latter commn can issue. 
              
              
                
                James L. Shannonhouse surveyor Newbiggen Creek. approved by Senate as Surveyor & Inspector, therefore the commission may issue. 
              
              
                
                ought each to have received a commission of inspector of the revenue for their respective port; that was neglected but should not be omitted in the intended nominations 
              
              
                4th.
                Daniel Bissel, & not Russel is collector & inspector of Massac 
              
            
            
             Jehu Nichols is the officer at Tombstone—D. Duncan was commissioned as inspector for Michillimakinac of which port he had previously been appointed collector 
             It is presumed that the Commissions of Silas Crane as collector, of John Heard as collector, of B. Cheney & J. L. Shannonhouse as surveyors, were all dated 3d May, & that their nominations had been approved by the Senate; but, at all events, all four must be nominated as inspectors of the revenue, as the three last have received no commission for that office & that of Crane as inspector was temporary being dated 7th July. 
             Henry Bogert surveyor of Albany had resigned 
             W. Watson collector Little Egg harbor was removed 
             Joseph Hiller collector Salem did resign, but Mr Lee’s commission was dated several days preceeding the date of his resignation—he was certainly removed 
            
              A.G.
            
           